t c memo united_states tax_court bradley w bean petitioner v commissioner of internal revenue respondent docket no 1881-05l filed date bradley w bean pro_se louise r forbes for respondent memorandum findings_of_fact and opinion haines judge petitioner filed the petition in this case in response to a notice_of_determination concerning collection actions s under sec_6320 and or notice_of_determination for and years in issue pursuant to unless otherwise indicated all section references are to continued sec_6330 petitioner seeks review of respondent’s determination the issues for decision are whether respondent abused his discretion in sustaining the filing of a federal_tax_lien and whether the court should impose a penalty under sec_6673 findings_of_fact at the time the petition was filed petitioner resided in methuen massachusetts on date respondent received petitioner’s federal_income_tax return petitioner reported tax withheld of dollar_figure claimed a refund of dollar_figure and entered zeros on all other lines petitioner attached to the return a two-page letter disputing the constitutionality of the federal_income_tax laws and claiming that no law made him liable to pay tax respondent informed petitioner that his return could not be filed on date respondent received petitioner’s federal_income_tax return petitioner reported tax withheld of dollar_figure claimed a refund of dollar_figure and entered zeros on all other lines petitioner attached to the return a two-page letter identical to the letter attached to his return continued the internal_revenue_code as amended all amounts are rounded to the nearest dollar on date respondent sent petitioner a letter stating that his return could not be filed respondent informed petitioner that his claims had been repeatedly rejected as frivolous and without merit and that he could be subject_to a penalty under sec_6702 of dollar_figure for filing a frivolous_return to avoid the assessment of the penalty and to prevent a notice_of_deficiency from being issued respondent advised petitioner to file an amended_return within days on date petitioner sent a letter to respondent demanding to see if you have the authority to determine whether anyone’s tax_return is ‘frivolous’ petitioner requested a meeting with respondent to present my case or defense by oral and documented evidence and submit rebuttal evidence and conduct such cross-examination as may be required for a full and true disclosure of the facts on date respondent sent petitioner two letters indicating that respondent could not process petitioner’s or federal_income_tax return respondent informed petitioner that penalties under sec_6702 would be assessed and returns would be prepared for him respondent prepared substitutes for returns for petitioner using information provided by third parties on date respondent sent petitioner notices of deficiency for and for respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively for respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively on date petitioner sent a letter to respondent acknowledging receipt of the notices of deficiency in the letter petitioner stated that before filing a petition with the tax_court or doing anything else with respect to the notices i must first establish whether or not it was sent pursuant to law whether or not it has the ‘force and effect of law ’ and whether you had any authority to send me the notice in the first place petitioner did not file a petition with this court in response to the notices of deficiency on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the notice of filing informed petitioner that a federal_tax_lien on all of his property had attached to secure payment of the outstanding federal_income_tax deficiencies for and the notice further informed petitioner of his right to a hearing and under what circumstances the lien could be removed in response to the notice petitioner mailed a form request for a collection_due_process_hearing to respondent on date in the request petitioner states irs does not follow procedures i request a certificate of assessment for the amount that irs claims i owe on three occasions respondent sent petitioner letters informing him that his arguments have previously been determined to be frivolous respondent advised petitioner that he was not entitled to a face-to-face hearing unless he informed respondent of any specific and relevant issues he wished respondent to consider if petitioner did not raise any relevant issues respondent stated that the hearing would be conducted over the telephone or through correspondence in response to the first two letters petitioner sent additional requests for a face-to-face hearing petitioner did not raise any relevant issues but instead informed respondent that he would tape record the hearing and would be accompanied by a court reporter and a witness petitioner also requested that respondent bring several documents to the hearing including a summary record of assessment the tax returns on which the assessment was based and the notice_and_demand for payment on date respondent scheduled a telephone conference with petitioner for date respondent respondent’s letters were dated may june and date petitioner’s requests were dated may and date informed petitioner that if he did not participate a determination would be made on the basis of the administrative record petitioner did not participate in the telephone conference and made no attempt to reschedule on date respondent sent petitioner a letter advising him that a determination would be made by date respondent requested that petitioner submit any additional documentation that he wished considered in making the determination petitioner sent respondent a letter on date again requesting a face-to-face hearing petitioner stated that a telephone conference was unacceptable because documents cannot be produced over the telephone nor can an accurate record of such a meeting petitioner did not raise any additional arguments in the letter petitioner did not provide respondent with any additional documentation to consider before making the determination on date respondent sent petitioner a notice_of_determination concerning collection actions under sec_6320 and or with respect to the years in issue in the notice_of_determination respondent states a review of the administrative file indicates that statutory and administrative requirements that needed to be met with respect to the filing of the notice_of_federal_tax_lien were in fact met in this case the taxpayer raised issues that are either frivolous groundless or otherwise not considered by appeals he did not qualify for a face to face conference and did not avail himself of the opportunity for a telephone hearing or a hearing via correspondence he requested various documents but did not propose a viable collection alternative or otherwise participate in the offered telephone hearing the notice_of_federal_tax_lien will remain in full force and effect until satisfied or unenforceable this analysis indicates that this action is now necessary to provide for the efficient collection of the taxes despite the potential intrusiveness of enforced collection in response to the notice_of_determination petitioner filed his petition with this court on date on date respondent filed a motion for summary_judgment asking the court to find as a matter of law that respondent’s determination sustaining the filing of a federal_tax_lien was not an abuse of his discretion and that a penalty under sec_6673 should be imposed against petitioner the court denied respondent’s motion opinion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for taxes when a demand for payment of the taxes has been made and the taxpayer fails to pay those taxes sec_6320 provides that the secretary shall furnish the taxpayer with written notice of a federal_tax_lien within business days after the notice of lien is filed sec_6320 further provides that the taxpayer may request an appeals hearing within days beginning on the day after the 5-day period described above sec_6320 and b sec_6320 provides that the appeals hearing generally shall be conducted consistent with the procedures set forth in sec_6330 sec_6330 provides for review with respect to collection issues such as spousal defenses the appropriateness of the commissioner’s proposed collection actions and the possibility of collection alternatives sec_6330 the taxpayer may also challenge the amount of the underlying tax_liability if a statutory_notice_of_deficiency was not received or the taxpayer did not otherwise have an opportunity to dispute the tax_liability sec_6330 pursuant to sec_6330 within days of the issuance of a notice_of_determination the taxpayer may appeal the determination to this court if we have jurisdiction over the underlying tax_liability where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s determination for an abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite petitioner received statutory notices of deficiency for the years in issue and thus his underlying tax_liability is not properly at issue accordingly we review respondent’s determination for an abuse_of_discretion see sego v commissioner supra pincite goza v commissioner supra pincite petitioner argues that respondent abused his discretion by not allowing petitioner a face-to-face hearing hearings conducted under sec_6330 are informal proceedings not formal adjudications 115_tc_329 115_tc_35 ho v commissioner tcmemo_2006_41 taxpayers are generally entitled to a face-to-face hearing at the appeals_office nearest their residence sec_301_6330-1 q a d6 and d7 proced admin regs where the taxpayer declines to participate in a proffered face-to-face hearing hearings may be conducted by telephone or correspondence katz v commissioner supra pincite ho v commissioner supra sec_301 d q a-d6 and d7 proced admin regs furthermore once the taxpayer has been given reasonable opportunity for a hearing but has failed to avail himself of that opportunity we have approved the making of a determination to proceed with collection based on the commissioner’s review of the case file see eg ho v commissioner supra taylor v commissioner tcmemo_2004_25 affd 130_fedappx_934 9th cir leineweber v commissioner tcmemo_2004_17 armstrong v commissioner tcmemo_2002_224 thus a face-to-face hearing is not invariably required respondent sent three letters to petitioner stating that he would be allowed a face-to-face hearing if he would advise respondent of the relevant issues he wished to discuss petitioner responded to two of those letters but did not raise any relevant issues petitioner was also given the opportunity to have a telephone hearing but did not participate additionally petitioner did not submit any documentation to respondent to be considered in an administrative review of his file because no hearing had been conducted we declined to grant respondent’s motion for summary_judgment the record as it then existed did not foreclose the possibility that petitioner might have raised valid arguments had a hearing been held accordingly we provided petitioner an opportunity before the court to identify any relevant issues he wished to raise that could warrant further consideration of the merits of his case by respondent or this court petitioner however failed to offer any relevant issues of merit in the light of the above and in consideration of petitioner’s frivolous arguments discussed infra a face-to-face hearing in this case would not have been nor would it be productive see 117_tc_183 ho v commissioner supra additionally petitioner argues that respondent abused his discretion by failing to verify that all administrative procedures have been met however in the notice_of_determination the appeals officer verified that all requirements of applicable law and administrative procedure had been met and he properly balanced the need for efficient collection against the intrusiveness of the collection action petitioner points to nothing that indicates respondent failed to follow applicable law and administrative procedure petitioner further argues that respondent abused his discretion by failing to make a notice_and_demand for payment however the forms indicate that notices and demands for payment were made petitioner also raises various tax-protester arguments including the income_tax is unconstitutional he is not a u s citizen but instead an american man living on the soil of massachusetts letters received from respondent do not include signatures or publication no and he has not been provided with proof that the person s who issued the notice_of_federal_tax_lien had the authority to do so petitioner’s arguments have been rejected by this court and other courts and we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see holliday v commissioner tcmemo_2005_240 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 petitioner has not presented any evidence or arguments to convince us that respondent abused his discretion as a result we hold respondent’s determination was not an abuse_of_discretion and respondent may proceed with the proposed collection action sec_6673 authorizes the court to require a taxpayer to pay the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court the taxpayer’s position is frivolous or groundless sec_6673 respondent has asked the court to impose a penalty against petitioner under sec_6673 there is no evidence that petitioner has previously been a litigant in this court however the court warned petitioner that if he continued to raise only frivolous arguments a penalty could be imposed despite the warning petitioner continued to assert only frivolous arguments as a result we hold that a penalty of dollar_figure against petitioner is awarded to the united_states pursuant to sec_6673 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
